IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 40053

STATE OF IDAHO,                                    )     2013 Unpublished Opinion No. 366
                                                   )
       Plaintiff-Respondent,                       )     Filed: February 14, 2013
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
JAMES EDWARD ADAMS,                                )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order revoking probation and imposing reduced sentence of a unified term of six
       years, with two years determinate, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       James Edward Adams pled guilty to possession of a controlled substance,
methamphetamine. Idaho Code § 37-2732(c)(1). The district court sentenced Adams to a
unified term of seven years, with three years determinate, but suspended the sentence and placed
Adams on probation. Shortly thereafter, Adams admitted to violating the terms of the probation.
The district court consequently revoked probation and ordered execution of the underlying
sentence, but retained jurisdiction. After a period of retained jurisdiction, the district court again
suspended Adams’ sentence and placed him on probation. Subsequently, Adams again admitted
to violating the terms of his probation. The district court revoked probation and imposed a



                                                  1
reduced sentence of a unified term of six years, with two years determinate. Adams filed an
Idaho Criminal Rule 35 motion for a reduction of his sentence, which the district court denied.
Adams now appeals, contending the district court abused its discretion by failing to further
reduce his sentence upon revoking probation.
       After a probation violation has been established, the court may order that the suspended
sentence be executed or, in the alternative, the court is authorized under Idaho Criminal Rule 35
to reduce the sentence. State v. Beckett, 122 Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992);
State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). Sentencing is a matter
for the trial court’s discretion. Both our standard of review and the factors to be considered in
evaluating the reasonableness of a sentence are well established and need not be repeated here.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion. Therefore, the order revoking probation and
imposing a reduced sentence of a unified term of six years, with two years determinate, is
affirmed.




                                                2